 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
 5                                      OAKLAND DIVISION
 6

 7 MYRON SANDOVAL,                                      Case No: C 18-7668 SBA
 8                 Plaintiff,                           ORDER GRANTING DEFENDANT
                                                        GUNDERSON LLC’S MOTION TO
 9         vs.                                          DISMISS FOR LACK OF
                                                        PERSONAL JURISDICTION
10 THE GREENBRIER COMPANY, et al.,
                                                        Dkt. 28
11                 Defendants.
12

13          This is a products liability action brought by Plaintiff Myron Sandoval against
14   Gunderson LLC (“Gunderson”), among other party-defendants. The parties are presently
15   before the Court on Gunderson’s Motion to Dismiss for Lack of Personal Jurisdiction,
16   pursuant to Federal Rule of Civil Procedure 12(b)(2). Dkt. 28. Having read and
17   considered the papers filed in connection with this matter and being fully informed, the
18   Court hereby GRANTS the motion for the reasons set forth below. The Court, in its
19   discretion, finds this matter suitable for resolution without oral argument. See Fed. R. Civ.
20   P. 78(b); N.D. Cal. Civ. L.R. 7-1(b).
21   I.     BACKGROUND
22          On May 29, 2018, Plaintiff, an employee of ITS Technologies and Logistics, LLC,
23   was working at the Burlington Northern Santa Fe Railway Company (“BNSF”) rail yard
24   located in Richmond, California. First Am. Compl. (“FAC”) ¶ 9. On that date, Plaintiff
25   and his co-workers were loading and unloading vehicles from an Auto-Max railcar
26   (“Railcar”) manufactured by Gunderson. Id. ¶ 10. While working in the Railcar, the lift
27   system failed, causing a portion of the deck plate car to fall on Plaintiff, causing him to
28   sustain serious injury. Id. ¶¶ 10, 14.
 1          According to Plaintiff, Gunderson “designed, manufactured, constructed, assembled
 2   for sale, wholesaled and/or retailed the particular [Railcar] ….” Id. ¶ 11. Gunderson is a
 3   limited liability company organized under Oregon law and is a subsidiary of co-defendant
 4   Greenbrier Companies, Inc. (“Greenbrier”). Brask Decl. ¶¶ 5-8. Gunderson designs,
 5   builds, and sells various models of railcars in and around Portland, Oregon. Id. ¶¶ 10, 12.
 6   Auto-Max railcars are designed for use throughout North America and contain no
 7   California-specific features. Id. ¶¶ 12-14.
 8          The Railcar at issue in this case, BNSF Railway Car Number 314110, was
 9   manufactured by Gunderson at its Portland facility in 2000. Id. ¶ 15. Immediately after
10   manufacturing the Railcar, Gunderson sold it to Greenbrier Leasing Corp. (“Greenbrier
11   Leasing”). Id. ¶ 16. In turn, Greenbrier Leasing leased the Railcar to BNSF, which took
12   delivery of the Railcar in Portland, Oregon. Id. ¶ 18. Shortly thereafter, Greenbrier
13   Leasing sold its interest in the Railcar to Bombardier Capital Rail, Inc. Id. ¶ 19.
14          On or about November 13, 2018, Plaintiff filed a Complaint in Alameda County
15   Superior Court. The Complaint alleged causes of action for strict products liability and
16   negligence against Greenbrier and BNSF. On December 21, 2018, Greenbrier removed the
17   action to this Court on the basis of diversity jurisdiction. 28 U.S.C. §§ 1441, 1332.
18          On February 6, 2019, Plaintiff filed a FAC, which alleged the same causes of action
19   as the original Complaint but added Gunderson as a party-defendant. Gunderson now
20   moves for dismissal for lack of personal jurisdiction. Plaintiff has filed an opposition to the
21   motion, in response to which Gunderson has filed a reply. The matter is fully briefed and is
22   ripe for adjudication.
23   II.    LEGAL STANDARD
24          District courts have the authority to dismiss an action for lack of personal
25   jurisdiction. Fed. R. Civ. P. 12(b)(2). “When a defendant moves to dismiss for lack of
26   personal jurisdiction, the plaintiff bears the burden of demonstrating that the court has
27   jurisdiction over the defendant.” Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1154 (9th
28   Cir. 2006). “Where, as here, the defendant’s motion is based on written materials rather
                                                   -2-
 1   than an evidentiary hearing, the plaintiff need only make a prima facie showing of
 2   jurisdictional facts to withstand the motion to dismiss.” Ranza v. Nike, Inc., 793 F.3d
 3   1059, 1068 (9th Cir. 2015) (internal quotation marks and citation omitted). In that regard,
 4   courts evaluate the pleadings and affidavits to determine whether the plaintiff has made the
 5   requisite showing of personal jurisdiction. Boschetto v. Hansing, 539 F.3d 1011, 1015 (9th
 6   Cir. 2008). While uncontroverted factual allegations must be taken as true,
 7   Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004), “legal
 8   conclusions unsupported by factual allegations will not satisfy a [party’s] pleading burden,”
 9   Swartz v. KPMG, LLP, 476 F.3d 756, 766 (9th Cir. 2007).
10   III.   DISCUSSION
11          A plaintiff may invoke either general or specific personal jurisdiction. Ranza, 793
12   F.3d at 1068. Plaintiff does not contend that Gunderson is subject to the Court’s general
13   jurisdiction. As such, resolution of the instant motion turns on whether Plaintiff has made a
14   prima facie showing of specific jurisdiction.
15          There are three requirements for a court to exercise specific jurisdiction over a
16   nonresident defendant:
17                 (1) The non-resident defendant must purposefully direct his
                   activities or consummate some transaction with the forum or
18                 resident thereof; or perform some act by which he purposefully
                   avails himself of the privilege of conducting activities in the
19                 forum, thereby invoking the benefits and protections of its laws;
                   (2) the claim must be one which arises out of or relates to the
20                 defendant’s forum-related activities; and (3) the exercise of
                   jurisdiction must comport with fair play and substantial justice,
21                 i.e. it must be reasonable.
22   Yahoo! Inc. v. La Ligue Contre Le Racisme Et L’Antisemitisme, 433 F.3d 1199, 1206 (9th
23   Cir. 2006) (quoting Schwarzenegger, 374 F.3d at 802). “The plaintiff bears the burden of
24   satisfying the first two prongs of the test.” Schwarzenegger, 374 F.3d at 802. If the
25   plaintiff meets that burden, “the burden then shifts to the defendant to ‘present a compelling
26   case’ that the exercise of jurisdiction would not be reasonable.” Id.
27          The first prong of the above-recited test for specific jurisdiction embodies two
28   distinct concepts: “purposeful direction” and “purposeful availment.” Ziegler v. Indian
                                                     -3-
 1   River Cnty., 64 F.3d 470, 473 (9th Cir. 1995). As a general matter, the purposeful direction
 2   test applies to claims sounding in tort while the purposeful availment test applies to claims
 3   sounding in contract. In re Boon Glob. Ltd., -- F.3d. --, No. 18-71347, 2019 WL 1967948,
 4   at *3 (9th Cir. May 3, 2019); Schwarzenegger, 374 F.3d at 802. Although there is no
 5   controlling authority regarding which test applies to products liability claims, courts
 6   generally apply the purposeful availment test.1 Hernandez v. City of Beaumont, No. EDCV
 7   13-00967 DDP, 2014 WL 6943881, at *3 (C.D. Cal. Dec. 8, 2014) (“Here, the City’s
 8   claims are based on negligence and products liability, not intentional torts. Thus, the Court
 9   will apply the more general purposeful availment analysis.”); see also Renner v. Lanard
10   Toys Ltd., 33 F.3d 277, 283 (3d Cir. 1994) (applying purposeful availment test in a product
11   liability action); see also Holland Am. Line Inc. v. Wartsila N. Am., Inc., 485 F.3d 450, 460
12   (9th Cir. 2007) (holding that the purposeful direction test applies only to intentional torts,
13   not negligence claims).
14          A defendant purposefully avails itself of the privilege of conducting activities in the
15   forum state when that defendant “perform[s] some type of affirmative conduct which
16   allows or promotes the transaction of business within the forum state.” Sinatra v. National
17   Enquirer, Inc., 854 F.2d 1191, 1195 (9th Cir. 1988). The Supreme Court “has stated that a
18   defendant’s placing goods into the stream of commerce ‘with the expectation that they will
19   be purchased by consumers within the forum State’ may indicate purposeful availment.” J.
20   McIntyre Mach., Ltd. v. Nicastro, 564 U.S. 873, 881-82 (2011) (quoting World-Wide
21   Volkswagen Corp. v. Woodson, 444 U.S. 286, 298 (1980)). However, the “transmission of
22   goods permits the exercise of jurisdiction only where the defendant can be said to have
23

24

25
            “A products liability case may rest on either a [legal] theory of strict liability or
            1
26 negligence.” Merrill v. Navegar, Inc., 26 Cal. 4th 465, 478 (2001). Neither of those legal
   theories is an intentional tort. Ward v. Cty. of Mendocino, No. 17-CV-00911-PJH, 2019
27 WL 884016, at *4 (N.D. Cal. Feb. 22, 2019); see also J. McIntyre Mach., Ltd. v. Nicastro,
   564 U.S. 873, 877 (2011) (distinguishing a “products liability case” from an “intentional
28 tort”).

                                                   -4-
 1   targeted the forum; as a general rule, it is not enough that the defendant might have
 2   predicted that its goods will reach the forum State.” Id.2
 3          Plaintiff contends that specific personal jurisdiction over Gunderson exists because:
 4   (1) “Gunderson knows and intends that all of its railcars will find their way into
 5   California”; (2) “the railcar was intended and designed to serve the California market”; and
 6   “Gunderson’s railcars were specifically designed for use on the national rail network and
 7   Gunderson knew its AutoMax railcar was destined for California.” Pl.’s Opp’n at 3-4.
 8   None of these facts are alleged in the FAC nor are they supported by any evidence. In
 9   contrast, Gunderson has presented evidence—uncontroverted by Plaintiff—that it has not
10   engaged in any affirmative conduct to promote its business in California. As discussed, the
11   Railcar was manufactured, sold and delivered in Oregon and was designed for use
12   throughout North America with no California-specific features. Brasko Decl. ¶¶ 5-14.
13          In sum, Plaintiff has failed to allege any facts in the pleadings or present any
14   evidence to establish a prima facie case of specific personal jurisdiction as to Gunderson.
15   See Amba Mktg. Sys., Inc. v. Jobar Int’l, Inc., 551 F.2d 784, 787-88 (9th Cir. 1977)
16   (holding that “the party asserting jurisdiction has the burden of establishing its existence
17   when challenged,” and “[can]not simply rest on the bare allegations of its complaint, but
18   rather [is] obligated to come forward with facts, by affidavit or otherwise, supporting
19   personal jurisdiction”). In particular, Plaintiff has failed to carry his burden with respect to
20   the first prong of the tripartite test for specific jurisdiction, as set forth above. His failure to
21   to do so is fatal to the Court’s exercise of jurisdiction. See Omeluk v. Langsten Slip &
22

23

24

25

26
            In contrast to the purposeful availment test, the purposeful direction test “requires
            2
27 that the defendant allegedly have (1) committed an intentional act, (2) expressly aimed at
   the forum state, (3) causing harm that the defendant knows is likely to be suffered in the
28 forum state.” Dole Food Co., Inc. v. Watts, 303 F.3d 1104, 1111 (9th Cir. 2002).

                                                     -5-
 1   Batbyggeri A/S, 52 F.3d 267, 270 (9th Cir. 1995) (“If any of the three requirements is not
 2   satisfied, jurisdiction in the forum would deprive the defendant of due process of law.”).3
 3   IV.    CONCLUSION
 4          For the reasons stated above,
 5          IT IS HEREBY ORDERED THAT Gunderson’s Motion to Dismiss for Lack of
 6   Personal Jurisdiction is GRANTED.
 7          IT IS SO ORDERED.
 8   Dated: 07/02/19                                    ______________________________
                                                        SAUNDRA BROWN ARMSTRONG
 9
                                                        Senior United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26          The dismissal as to Gunderson is without prejudice. See Freeman v. Oakland
            3
   Unified Sch. Dist., 179 F.3d 846, 847 (9th Cir. 1999) (“Dismissals for lack of jurisdiction
27 ‘should be ... without prejudice so that a plaintiff may reassert his claims in a competent
   court.’”) (quoting in part Frigard v. United States, 862 F.2d 201, 204 (9th Cir. 1988))
28 (alterations in original).

                                                  -6-
